 208306 NLRB No. 37DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Both the Respondent and the General Counsel have excepted tothe judge's use of the name, ``Eastern Electrical Wholesalers Asso-
ciation, Inc.'' for the employer in his recommended Order. As the
judge correctly concluded in his decision, the name to be used for
the employer is ``Metro N.Y. Council Division of the Eastern Elec-
trical Wholesalers Association, Inc.'' We have modified the Order
and notice to correct the judge's inadvertent error.Local 3, International Brotherhood of ElectricalWorkers, AFL±CIO and Eastern ElectricalWholesalers Association, Inc. Case 2±CB±13287January 29, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn October 25, 1991, Administrative Law JudgeSteven Davis issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed a cross-exception and an an-
swering brief to the Respondent's exceptions and brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order as
modified.1ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Local
3, International Brotherhood of Electrical Workers,
AFL±CIO, its officers, agents, and representatives,
shall take the action set forth in the Order as modified.1. Substitute the following for paragraph 1(a).
``(a) Refusing, on request, to execute the collective-bargaining agreement it agreed on during negotiations
with the Association from February 1990 to May 1990,
and which the Association requested the Respondent to
execute on about May 15, 1990; refusing to execute
such contract bearing the name of the Association on
its cover as follows: `Metro N.Y. Council Division of
the Eastern Electrical Wholesalers Association, Inc.,'
in the following appropriate unit:All persons employed by the establishments cov-ered by the collective-bargaining agreement
reached between Respondent and the Association,
excluding officers, partners, supervisors, managersand confidential employees as defined in the
agreement.''2. Substitute the following for paragraph 2(a).``(a) On request of the Association, execute the col-lective-bargaining agreement with the Associationagreed to on about April 27, 1990, said agreement toinclude the name of the Association on its cover as
follows: `Metro N.Y. Council Division of the Eastern
Electrical Wholesalers Association, Inc.'''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse on request, to execute the col-lective-bargaining agreement we agreed on during ne-
gotiations with the Eastern Electrical Wholesalers As-
sociation, Inc., from February 1990 to May 1990, and
which the Association requested us to execute on
about May 15, 1990; refuse to execute such contract
bearing the name of the Association on its cover as
follows: Metro N.Y. Council Division of the Eastern
Electrical Wholesalers Association, Inc., in the fol-
lowing appropriate unit:All persons employed by the establishments cov-ered by the collective-bargaining agreement
reached between Local 3, International Brother-
hood of Electrical Workers, AFL±CIO, and the
Association, excluding officers, partners, super-
visors, managers and confidential employees as
defined in the agreement.WEWILLNOT
in any like or related manner restrainor coerce employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.WEWILL
, on request of the Association, execute thecollective-bargaining agreement with the Association
agreed to on about April 27, 1990, said agreement to
include the name of the Association upon its cover as
follows: Metro N.Y. Council Division of the Eastern
Electrical Wholesalers Association, Inc.LOCAL3, INTERNATIONALBROTHER-HOODOF
ELECTRICALWORKERS, AFL±CIONancy Reibstein and David E. Leach III, Esqs., for the Gen-eral Counsel.Norman Rothfeld Esq., New York, New York, for the Re-spondent.Steven S. Goodman Esq. (Jackson, Lewis, Schnitzler &Krupman), New York, New York, for the Charging Party. 209ELECTRICAL WORKERS IBEW LOCAL 3 (EASTERN ELECTRICAL)DECISIONSTATEMENTOFTHE
CASESTEVENDAVIS, Administrative Law Judge. Pursuant to acharge filed by Eastern Electrical Wholesalers Association,
Inc. (Association or Employer), on June 4, 1990, a complaint
was issued against Local 3, International Brotherhood of
Electrical Workers, AFL±CIO (Respondent), on August 29,
1990 .The complaint alleges essentially that, in violation of Sec-tion 8(b)(3) and 8(d) of the Act, Respondent has failed and
refused to execute a written collective-bargaining agreement
between it and Respondent, notwithstanding that full and
complete agreement had been reached. Respondent's answer
denied the material allegations of the complaint, and on May
30, 1991, a hearing was held before me in New York City.On the entire record, including my observation of the de-meanor of the witnesses, and after due consideration of the
briefs filed by General Counsel and Respondent, I make the
followingFINDINGSOF
FACTI. JURISDICTIONThe Association, a nonprofit New York corporation, hav-ing its principal office and place of business in Stanford,
Connecticut, is an organization composed of various em-
ployer-members which are involved in electrical wholesale
work, some of whom are located in New York State.The Association exists for the purpose of representing itsemployer-members in negotiating and administering collec-
tive-bargaining agreements with labor organizations, includ-
ing Respondent.Annually, in the course of their business operations, theemployer-members of the Association collectively purchase
and receive at their facilities in New York State goods and
materials valued in excess of $50,000 directly from points lo-
cated outside New York State.Respondent admits, and I find, that the employer-membersof the Association are at all times material employers en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.I also find that Respondent is a labor organization withinthe meaning of Section 2(5) of the Act.II. THEUNFAIRLABORPRACTICES
This case involves a dispute concerning the name to beplaced on the cover of a newly negotiated collective-bar-
gaining agreement.BackgroundThe Association's regular members consist of electricalsuppliers located in the greater New York metropolitan area.
There are about 45 such members. Another category of
membership is the manufacturers, consisting of about five in
number. As ``allied members'' they are not regular members,
and have a nonvoting capacity. Employers who do not have
collective-bargaining agreements with any labor union are
also members of the Association.In August 1988, the Association established separate coun-cils for its members, based upon geographical location. Thus,its Westchester, New York, members were placed in thenorthern counties council of the Association, and its Long Is-
land members were placed in the Long Island counties coun-
cil of the Association. However, the metropolitan New York
council was comprised of its members who had collective-
bargaining agreements with Respondent, including those
which were located on Long Island or in Westchester coun-
ties.The creation of these councils did not cause a change inthe structure of the organization of the Association.Collective-Bargaining History and Current NegotiationsThe Association has had collective-bargaining agreementswith Respondent for more than 50 years.The three collective-bargaining agreements between theparties which ran from 1977±1980; 1980±1982, and 1982±
1984, all identify the employer on the cover of the agree-
ments as ``Electrical Wholesaler.'' The body of the agree-
ment states that the agreement is made ``by and between the
Electrical Wholesalers & Independent Wholesale Firms act-
ing for the individual members, signatory hereto.'' In addi-
tion, there are references within each contract to the Eastern
Electrical Wholesalers Association, Inc.In contrast, the two most recent agreements, for the period1984 to 1987, and from 1987 to March 31, 1990, refer to
the employer on their covers as ``Eastern Electrical Whole-
salers Association'' and state that the contract is the agree-
ment made ``by and between Eastern Electrical Wholesalers
Association.''The admitted unit appropriate for the purposes of collec-tive-bargaining is as follows.All persons employed by the establishments covered bythe collective-bargaining agreement reached between
Respondent and the Association, excluding officers,
partners, supervisors, managers and confidential em-
ployees as defined in the agreementOn January 22, 1990, prior to the expiration of the mostrecent agreement, Kenneth Lewis, president of the Associa-
tion, sent a letter to Sam Cannistraci, the Respondent's busi-
ness representative, which stated that the ``Metro N.Y. Coun-
cil of the E.E.W.A. will be the collective-bargaining agent
for the negotiation of a new agreement and working rules be-
tween Eastern Electrical Wholesalers Association and Local
Union 3. The Association has been designated bargaining
agent for the electrical wholesale companies listed below.''A first collective-bargaining session was held in mid-Feb-ruary 1990. Present for the Association were Paul Hillstrom,treasurer of the Association, and Harvey Lifton, chairman of
the Metro New York Council, division of the Association.At that meeting, each side presented its demands. One ofRespondent's demands was as follows.The term used, Eastern Electrical Wholesalers Associa-tion in previous contracts, to be changed back to ``Elec-
trical Wholesalers.''According to Hillstrom, a dispute arose at that sessionconcerning the identity of the negotiating employer. The As-
sociation insisted on negotiating an agreement between itself
and the Respondent on behalf of all its members who des-
ignated the Association as their bargaining agent. The Union 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
sought to negotiate a contract with the individual membersof the Association, thereby obtaining the individual signature
of each employer on each contract. The Association refused
to negotiate under those circumstances. The meeting ended
with no agreement.According to Cannistraci, the Employer abruptly left themeeting and refused to resume bargaining that day because
of the Respondent's demand concerning the name change. I
need not resolve this dispute in view of the fact that bar-
gaining resumed, and this matter was ultimately resolved.The issue of the employer party continued to present aproblem until late February, when it was decided to defer a
decision as to who the employer agent was. Accordingly, the
substantive negotiations then began.Discussions resumed in March concerning the Employer'sname, with Respondent's objection being that the Associa-
tion's name should not appear alone in the agreement. The
Union's concern was that inasmuch as certain members of
the Association were nonunion, by entering into an agree-
ment in which only the Association was named, it would ap-
pear that the Respondent was making an agreement with cer-
tain companies which were nonunion. Cannistraci stated the
Union's objection being that since the Association is not an
employer, and does not employ workers, its name should not
appear in the contract.The matter was resolved by an agreement that the firstparagraph and the signatory page of the new agreement
should read ``Metro N.Y. Council Division of the Eastern
Electrical Wholesalers Association, Inc.'' It was further
agreed that an appendix would be attached to the contract
listing the names of the companies bound by the agreement,
and that Kenneth Lewis would not sign the agreement. He
was a principal of an employer which did not have a collec-
tive-bargaining agreement with Respondent. It should be
noted, too, that although Lewis was president of the Associa-
tion, the Respondent demanded, and the Association agreed,
that Lewis not be present at any collective-bargaining ses-
sion.Accordingly, the first paragraph of the agreement, whichwas agreed on by both parties at that time, states as follows:Agreement made this thirtieth day of April, 1990, byand between Metro N. Y. Council Division of the East-
ern Electrical Wholesalers Association, Inc., hereinafter
referred to as ``EMPLOYER,'' and Local Union No. 3,
International Brotherhood of Electrical Workers, AFL±
CIO, hereinafter referred to as the ``UNION.''A 1-month strike occurred on about April 1 over monetaryissues. By the time the strike occurred, the issue concerning
the Employer's name had been resolved, as set forth above.On April 27, the parties met and agreed to all the termsof a successor collective-bargaining agreement. During the
negotiations the parties bargained from their respective set of
demands. On April 27, the terms of the final agreement were
set forth orally, and the bargainers shook hands on their
agreement.The parties met the following week for preparation of thefinal document. Each side had prepared a collective-bar-
gaining agreement, and they went over each version with the
purpose of arriving at one document. It took the parties 2
days to agree on the language for the new contract.A third day was scheduled to proofread the final docu-ment. At that meeting, for the first time, the issue of the doc-
ument's cover was raised. In fact, Cannistraci testified that
during negotiations there was no discussion of the cover, and
the issue of the contract's cover was never raised, prior to
this time. The question arose when the parties discussed what
type of cover should be used. The Respondent's suggested
language for the cover of the agreement was ``Metro N. Y.
Council Division.'' The Association's suggested language
was ``Metro N. Y. Council, Division of Eastern Electrical
Wholesalers Association.'' At that meeting, Association offi-
cials asked the Respondent to sign the agreement as set forth
with the Association's version of the cover. Cannistraci re-
fused. Similarly, the Association refused to sign the agree-
ment with the Association's name as set forth by the Re-
spondent.Thereafter, Association official Lifton phoned Cannistraciand offered the following suggestions to resolve the issue of
the cover: list the employer as ``Supply Division'' or put no
name on the cover, or have no cover at all. Cannistraci re-
fused those alternatives, but proposed putting ``Electrical
Wholesalers'' on the cover, and Lifton apparently refused
that offer.Although the contract has not been signed, its terms wereimplemented on April 1, 1990, and the parties are now oper-
ating under it.In its answer, Respondent admits that on about April 27,1990, it and the Association reached full and complete agree-ment upon the terms of a new agreement, and further admits
that since on about May 15, 1990, the Association has re-
quested it to execute a written contract embodying the agree-
ment reached.Analysis and DiscussionGeneral Counsel argues that Respondent's refusal to exe-cute the agreed-upon contract solely because it disagreed
with the name of the Association to be placed on its cover
constitutes an unlawful refusal to bargain. General Counsel
contends that such refusal constitutes an unlawful condi-
tioning of its signing the agreement upon the inclusion of a
nonmandatory subject of bargaining. I agree.Respondent admits that it is required to negotiate anagreement with an agent which represents employers, such as
the Association. However, it argues that it is not required to
make an agreement with such an agent as a contracting party,and further states that it is compelled to make an agreement
only with the actual employer of employees, and not its
agent, particularly where, as here, the Association is com-
prised, in part, of nonunion employers.Section 8(b)(3) states that it is an unfair labor practice fora union to refuse to bargain collectively with an employer,
providing that the union is the majority representative of its
employees. Section 8(d) defines the duty to bargain in good
faith, including the requirement of ``the execution of a writ-
ten contract incorporating any agreement reached if requested
by either party ''The threshold question, therefore, is whether an agreementwas reached. The complaint alleges, and Respondent's an-
swer admits that on about April 27, 1990, the Association
and Respondent reached full and complete agreement with
respect to the terms and conditions to be incorporated in a
successor collective-bargaining agreement. Respondent's an- 211ELECTRICAL WORKERS IBEW LOCAL 3 (EASTERN ELECTRICAL)swer also admits that since on about May 15, 1990, the As-sociation has requested it to execute that contract. The evi-
dence amply supports Respondent's admissions. On April 27,
the negotiators met and shook hands on the terms of a suc-
cessor collective-bargaining agreement that they had agreed
to. It is clear that the parties came to a ``meeting of the
minds'' on April 27, and had a contract beginning on that
date. I also find that the document which Respondent refused
to execute was the contract agreed to by the parties. Elec-trical Workers IBEW Local 1464 (Kansas City Power), 275NLRB 1504, 1505 (1985).It is well settled that, when an employer and a unionhave reached agreement on terms and conditions of em-
ployment, it is unlawful for one of the parties to refuse
to sign a contract embodying the terms of that agree-
ment. [Teamsters Local 251 (McLaughlin & Moran),299 NLRB 30, 32 (1990), citing H. J. Heinz Co. v.NLRB, 311 U.S. 514, 526 (1941).]It appears clear that Respondent refused to execute theagreed-upon collective-bargaining agreement because there
was no agreement as to the name of the employer to be
placed on its cover. This issue first arose after the negotia-
tions had been concluded, and after agreement had been
reached on all the terms and conditions thereof.The question therefore is whether Respondent could law-fully refuse to execute the contract because it disagreed as
to the employer's name which would appear on the con-
tract's cover. I find that it could not. The Employer's name
on the cover of the contract is not a mandatory subject of
bargaining. The Board has defined that term:An indirect or incidental impact on unit employees isnot sufficient to establish a matter as a mandatory sub-
ject. Rather, mandatory subjects include only those mat-
ters that materially or significantly affect unit employ-
ees' terms and conditions of employment. Similarly, the
phrase ``terms and conditions of employment'' is to be
construed in a limited sense and does not include all
subjects that may merely be of interest or concern to
the parties. [GTE Hawaiian Telephone Co., 296 NLRB1 fn. 2 (1989), citing United Technologies, 274 NLRB1069, 1070 (1985), enfd. 789 F.2d 121 (2d Cir. 1986).]The Employer's name on the contract's cover does not``materially or significantly affect'' employees' terms and
conditions of employment. Those terms and conditions of
employment are set forth in the body of the agreement, not
its cover. The cover simply serves to identify the contracting
parties.Accordingly, the Employer's name on the contract's coveris not a mandatory subject of bargaining. Respondent was
therefore not privileged to refuse to execute the contract it
agreed to, because of the late-raised issue concerning the
cover.Respondent asserts that it now can refuse to execute theagreement with the Association because the Association does
not represent any employees, and further, that it cannot be
compelled to sign an agreement with an agent, as opposed
to the actual employer or contracting party. I do not agree.``A multiemployer bargaining relationship is establishedwhen employers manifest an unequivocal intention to
be bound by group bargaining and the union assents
and enters into negotiations with the group as a unit.''
(United Steel Erectors, 283 NLRB 314, 320 (1987).)The Association and the Respondent have been parties tocollective- bargaining agreements for over 50 years. The As-
sociation made clear its intention, in letters to Respondent
prior to the negotiations, to act as the collective-bargaining
agent for the negotiation of the successor contract, and the
Respondent assented to such agency status by its negotiations
with the Association and its agreement with it. The last two
agreements, 1984±1987, and 1987±1990, were executed ex-
pressly by the Association.The agreement as to which this dispute relates, the 1990±1993 contract, states on page 3 that the agreement was made
``by and between Metro N.Y. Council Division of the East-
ern Electrical Wholesalers Association, Inc., hereinafter re-
ferred to as `EMPLOYER.''' Thus, this was the agreed-upon
compromise between the parties to resolve the Respondent's
demand concerning a return to the term ``Electrical Whole-
salers'' in this contract. Here, Respondent agreed to execute
the contract with the Association as the signatory, as set
forth above, during the negotiations, and only refused to sign
the contract after all terms of the contract had been agreed
upon. Thus, Respondent agreed that the party executing the
contract on behalf of the Employer would be that as set forth
above. Its subsequent refusal to sign the contract with the
Association is unjustified and a violation of the Act. AsbestosWorkers Local 42 (Delaware Contractors), 193 NLRB 504,505 (1971).The name of the employer which would appear on thecover of the agreement was not specifically agreed upon by
the parties during the negotiations. It is undisputed that the
issue of the cover was not raised during the bargaining ses-
sions. Only after complete agreement had been reached upon
all the terms of the contract contained in the body of the
document was the issue of the cover brought up.General Counsel asks that I order Respondent to executethe agreement with the cover as suggested by the Associa-
tion, with the term ``Metro N.Y. Council, Division of Eastern
Electrical Wholesalers Association, Inc.''Respondent argues, as set forth above, that it is not re-quired to execute an agreement with an employer agent as
opposed to a principal. I have rejected this argument. Specifi-
cally with respect to the cover, Respondent argues that it
cannot be compelled to ``advertise to the world'' that it has
an agreement with an Association, some of whose members
are nonunion.General Counsel sets forth two reasons why I should di-rect the Respondent to execute the contract with the cover
as set forth by the Association: (a) provisions in the prior
contract which were not the subject of demands during bar-
gaining were carried over into the new, agreed-upon contract
without change and (b) as in prior contracts the name on the
cover simply reflected the name on the signatory page.As to (a) above, contrary to General Counsel's assertions,I find that certain terms of the 1987 to 1990 agreement have
been changed in the agreed-upon 1990±1993 contract, not-
withstanding that those terms were not the subject of de-
mands by either party. There are differences in the following 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''articles of the agreed-upon contract as compared to the 1987agreement: Jurisdiction, paragraph 1; Union Security Clause,
paragraph 1; Insurance; Unlimited Trade; Classification; and
Severance Pay.However, all of these changes are cosmetic corrections oflanguage and technical changes made, as testified by
Hillstrom, during the postagreement ``cut and paste'' ses-
sions, at which the two sides agreed on the language which
would appear in the final document to be executed.As to (b) above, the name of the Employer on the coverof the agreement ``Eastern Electrical Wholesalers Associa-
tion'' was identical to the name which appears in the text of
the last two contractsÐthose from 1984±1987 and from
1987±1990. However, I am aware that in the three contracts
prior to the last two, those from 1977±1980, 1980±1982, and
1982±1984, the Employer's name on the cover ``Electrical
Wholesaler'' is different from that in the text of those agree-
ments which state that the contract was made ``by and be-
tween the Electrical Wholesalers & Independent Wholesale
Firms acting for the individual members, signatory hereto.''
However, it should further be noted that the heading of the
agreement, immediately above the ``by and between'' para-
graph states that it is the ``agreement and working rules to
cover contract relationship between the Electrical Whole-
saler.''Accordingly, I find that the practice of the parties has beento list the Employer's name on the cover of the agreement
in the same manner as appears in the body of the agreement.
Inasmuch as the Employer's name, ``Metro N. Y. Council
Division of the Eastern Electrical Wholesalers Association,
Inc.'' was the agreed-upon name of the Employer to be in-
cluded in the text of the agreement, I find and conclude that
that was the name of the Employer to be included on the
cover thereof.CONCLUSIONSOF
LAW1. The employer-members of the Eastern Electrical Whole-salers Association, Inc. are employers within the meaning of
Section 2(2), (6), and (7) of the Act.2. Respondent Local 3, International Brotherhood of Elec-trical Workers, AFL±CIO is a labor organization within the
meaning of Section 2(5) of the Act.3. By refusing, on and after May 15, 1990, to execute awritten contract embodying the agreement reached between
it and the Association, Respondent engaged in unfair labor
practices affecting commerce within the meaning of Section
8(b)(3) and 8(d) of the Act.THEREMEDYHaving found that the Respondent has engaged in unfairlabor practices, I find it necessary to recommend that it cease
and desist therefrom and take certain affirmative action nec-
essary to effectuate the policies of the Act.Having found that the Respondent, as the exclusive rep-resentative of the employees in the unit described above, en-
gaged in collective-bargaining with the Association and
agreed on the terms of a contract governing wages, hours,
and other conditions of employment for those employees,
and having found that the Respondent thereafter refused to
execute a contract containing the agreed-upon terms and con-
ditions of employment, I shall recommend that the Respond-ent, on request by the Association, execute that contract, withthe Employer's name set forth on the cover as follows:
``Eastern Electrical Wholesalers Association, Inc.''On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended1ORDERThe Respondent, Local 3, International Brotherhood ofElectrical Workers, AFL±CIO, Stanford, Connecticut, its of-
ficers, agents, and representatives, shall1. Cease and desist from
(a) Refusing, on request, to execute the collective-bar-gaining agreement it agreed upon during negotiations with
the Association from February to May 1990, and which the
Association requested Respondent to execute on about May
15, 1990; from refusing to execute such contract bearing the
name of the Association on its cover as follows: Eastern
Electrical Wholesalers Association, Inc., in the following ap-
propriate unit:All persons employed by the establishments covered bythe collective-bargaining agreement reached between
Respondent and the Association, excluding officers,
partners, supervisors, managers and confidential em-
ployees as defined in the agreement.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request of the Association, execute the collective-bargaining agreement with the Association agreed to on
about April 27, 1990, the agreement to include the name of
the Association on its cover as follows: Eastern Electrical
Wholesalers Association, Inc.(a) Post at its office and meeting halls copies of the at-tached notice marked ``Appendix.''2Copies of the notice, onforms provided by the Regional Director for Region 2, after
being signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to members are cus-
tomarily posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, defaced,
or covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.